In State v. Lazenby, (Nov. 13, 1998), Union App. 14-98-39, unreported, this Court found, in setting forth its required reasons and specific findings regarding sentencings, that "making the required statements from the bench is insufficient; these statements must be placed in the journal entry of sentencing."
The majority now finds that although the judgment entry does not state the specific findings of fact to support the conclusions made by the court, because the entry contains "the minimum language necessary", the trial court has "substantially complied."
I find these two positions to be contradictory and the name of stare decisis, I must dissent.